Exhibit 10.2

 

 

THE HANOVER INSURANCE GROUP, INC.

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”) is made as of October 27, 2015
(the “Grant Date”) by and between The Hanover Insurance Group, Inc., a Delaware
corporation (the “Company”, together with its affiliates and subsidiaries,
“THG”), and Eugene M. Bullis (the “Participant” or “you”). Capitalized terms
used without definition herein shall have the meanings set forth in The Hanover
Insurance Group 2014 Long-Term Incentive Plan (the “Plan”).

P R E A M B L E

WHEREAS, pursuant to the terms of the Plan and this Agreement, the Administrator
has agreed to grant to the Participant 1,222 shares of Stock (the “Restricted
Shares”).

WHEREAS, the Restricted Shares will be subject to forfeiture, restrictions on
sale and transfer and other terms and conditions as set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Transfer of Restricted Shares.

(a) The Company will transfer to an account or accounts designated by it in the
name of the Participant, the Restricted Shares, provided the Participant has
delivered to the Company a fully executed copy of this Agreement.

(b) Participant shall not sell, assign, transfer or otherwise dispose of, and
shall not pledge or hypothecate, any of the Restricted Shares prior to
January 1, 2017 (the “Transfer Restriction Date”).

2. Vesting and Company’s Right to a Return of the Restricted Shares.

(a) Vesting. Except as set forth in subsection 2(b), the Restricted Shares shall
be one hundred percent (100%) vested and shall no longer be subject to
forfeiture on May 13, 2016 (the “Vesting Date”). Notwithstanding the foregoing,
even if vested and no longer subject to forfeiture, the Restricted Shares shall
remain subject to the transfer restrictions set forth in subsection 1(b) until
the Transfer Restriction Date.

(b) Termination/Resignation. If, prior to the Vesting Date, the Participant’s
Employment with THG is terminated (i) for Cause, (ii) for Good Reason, or
(iii) by reason of Participant’s resignation, the Restricted Shares shall be
automatically cancelled and forfeited and returned to the Company for no
consideration. For purposes of this subsection 2(b) the term “Good Reason” shall
mean the inability or failure, for whatever reason, including disability or
death, of Participant to perform his duties and responsibilities assigned to him
by THG in a professional and competent manner. Any determination regarding
termination for Cause or Good Reason shall be made by the Company’s Board of
Directors.

(c) Violation of the Agreement. In the event Participant violates the terms of
this Agreement, including, without limitation Section 1(b) and 5, the Restricted
Shares shall be cancelled and forfeited and be returned to the Company for no
consideration.



--------------------------------------------------------------------------------

3. Stock Power. The Company may require Participant to execute and deliver to
the Company a stock power in blank with respect to non-vested Restricted Shares.
The Company shall have the right, in its sole discretion, to exercise such stock
power in the event that the Company becomes entitled to the non-vested
Restricted Shares pursuant to the terms of this Agreement. Notwithstanding the
foregoing, the Participant shall have dividend and voting rights with respect to
the non-vested Restricted Shares.

4. Notices. Notices hereunder shall be in writing and, if to the Company, shall
be delivered personally to the Human Resources Department or such other party as
designated by the Company or mailed to its principal office and, if to the
Participant, shall be delivered personally or mailed to the Participant at his
or her address on the records of the Company.

5. Non-Hire/Solicitation/Confidentiality/Code of Conduct. As a condition of
Participant’s eligibility to receive the Restricted Shares and regardless of
whether such Restricted Shares vest, Participant agrees that he will (a) not,
directly or indirectly, during the term of his Employment, and for a period of
one year thereafter, hire, solicit, entice away or in any way interfere with
THG’s relationship with, any of its officers or employees, or in any way attempt
to do so or participate with, assist or encourage a third party to do so;
(b) neither disclose any of THG’s confidential and proprietary information to
any third party, nor use such information for any purpose other than for the
benefit of THG and in accordance with THG policy; (c) not, during the term of
his Employment, and for a period of one year thereafter, interfere with or seek
to interfere with, THG’s relationships with any of its policyholders, customers,
clients, agents or vendors; and (d) at all times comply with (i) THG’s Code of
Conduct and other policies and procedures as in effect from time to time, and
(ii) any non-competition, non-disclosure, non-solicitation or similar agreement
he may have with THG. The terms of this Section 5 shall survive the expiration
or earlier termination of this Agreement.

6. Damages/Specific Performance.

(a) The Participant hereby acknowledges and agrees that in the event of any
breach of Section 5 of this Agreement, the Company would be irreparably harmed
and could not be made whole by monetary damages. The Participant accordingly
agrees to waive the defense in any action for injunctive relief or specific
performance that a remedy at law would be adequate and that the Company, in
addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to an injunction or to compel specific performance of
Section 5.

(b) In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph), the
Participant hereby acknowledges and agrees that in the event of any breach of
Section 5 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon vesting of the Restricted Shares;
provided, however, that the Company makes any such claim, in writing, against
Participant alleging a violation of Section 5 not later than two years following
your termination of employment with THG.

7. Successors. The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto.

8. Interpretation. The terms of the Restricted Shares are as set forth in this
Agreement and in the Plan. The Plan is incorporated into this Agreement by
reference, which means that this Agreement is limited by and subject to the
express terms and provisions of the Plan. In the event of a conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

- 2 -



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall be construed and applied (except as to
matters governed by the Delaware General Corporation Law, as to which Delaware
law shall apply) in accordance with the laws of the Commonwealth of
Massachusetts.

10. Facsimile or Electronic Signature. The parties may execute this Agreement by
means of a facsimile or electronic signature.

11. Entire Agreement; Counterparts. This Agreement and the Plan contains the
entire understanding between the parties concerning the subject contained in
this Agreement. Except for the Agreement and the Plan, there are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties hereto, relating to the subject matter of this
Agreement, that are not fully expressed herein. This Agreement may be signed in
one or more counterparts, all of which shall be considered one and the same
agreement.

12. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.

13. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

14. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes. The
Administrator shall have full discretion to interpret and administer this
Agreement. Any actions or decisions by the Administrator in connection with this
Agreement shall be conclusive and binding upon the Participant.

15. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of THG to terminate the Participant’s
employment at any time, with or without cause, or to increase or decrease the
Participant’s compensation from the rate of compensation in existence at the
time this Agreement is executed.

16. Taxes. If at the time the Restricted Shares vest, THG determines that under
applicable law and regulations it could be liable for the withholding of any
federal, state or local tax, Participant shall remit to THG any amounts
determined by THG to be required to be withheld or THG may, at its option,
withhold from such Restricted Shares a sufficient number of shares to satisfy
the minimum federal, state and local tax withholding due, if any, and remit the
balance of the shares to the Participant.

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award. While this Award
is intended to be interpreted and operated to the extent possible so that any
such amounts shall be exempt from the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”), in no event shall THG be liable to
Participant for or with respect to any taxes, penalties and/or interest which
may be imposed upon any such amounts pursuant to Section 409A or any other
federal or state tax law. To the extent that any such amount should be subject
to Section 409A (or any other federal or state tax law), the Participant shall
bear the entire risk of any such taxes, penalties and or interest.

 

- 3 -



--------------------------------------------------------------------------------

17. Additional Restrictions. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict the Restricted Shares (in whole or in part) at any
time if Participant is not in compliance with all applicable provisions of this
Agreement and the Plan, or if Participant breaches any agreement with THG,
including with respect to the Code of Conduct or other policies of THG, or any
non-competition, non-solicitation, confidentiality or other similar provisions.
Without limiting the generality of the foregoing, the Administrator may recover
the Restricted Shares and payments under or gain in respect thereto to the
extent required to comply with Section 10D of the Securities Exchange Act of
1934, as amended, or any stock exchange or similar rule adopted under said
Section. In addition, rights, payments and benefits under this Award shall be
subject to repayment to, or recoupment by, THG in accordance with clawback or
recoupment policies and procedures that THG may adopt from time to time.

18. Waiver of Jury Trial. By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (a) the Plan, (b) any Award, or (c) any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection with any of the foregoing, and agrees
that any such action, proceedings or counterclaim shall be tried before a court
and not before a jury.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC. By:  

/s/ Christine Bilotti-Peterson

Name:   Christine Bilotti-Peterson Title:   Senior Vice President & CHRO

/s/ Eugene M. Bullis

Eugene M. Bullis

 

- 4 -